DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 14/013, 897, was filed on August 29, 2013 and does not claim foreign priority or domestic benefit to any other application. 
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
This Non-Final Office Action is responsive to the Amendment filed on 12/23/2020.  
Claims 1-3 and 6-11 are pending, of which claim 1 is the only independent claim.  
In the Applicant’s Amendment dated 12/23/2020, claims 1 and 11 have been amended.  Claims 4, 5, and 12-14 were previously cancelled.
All pending claims have been examined on the merits.  

Claim Interpretation
The first dictionary definition of “top-up”, as recited in the Dictionary.com reference (cited in a previous PTO-892 form) is: “to raise the level of (a liquid, powder, etc) in (a container), usually bringing it to the brim of the container.” 
However, the third dictionary definition of “top-up”, as recited in the Dictionary.com reference is: “to add money to (a loan, bank account, etc) in order to keep it at a constant or acceptable level.” 
The Examiner is applying the special definition presented by the Applicant in the specification at page 13, line 30 to page 14 line 2: “The remote application 18 then subtracts the total amount of 
Both the Applicant’s definition and the two dictionary definitions do not mandate that “top up” brings the level of the cash to the brim of the container. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-3 and 6-11 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 1-3 and 6-11 are method claims.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-3 and 6-11 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-3 and 6-11 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the preamble of independent claim 1, the method claims 1-3 and 6-11 recite a “method of managing media replenishment for a media terminal,”. 
In addition, see the following claimed steps in independent claim 1 (emphasis added): " determining when replenishment of additional media items should be delivered to the media terminal by modifying the delivery schedule", and “sending a replenishment indication for delivering the additional media items in the top-up media amount based on the delivery schedule
In addition, claims 1-3 and 6-11 are directed to “Mathematical Relationships / Formulas", specifically “Concepts Relating to Performing Calculations”, as discussed in MPEP § 2106.04(a)(2) Part (IV). Example cases disclosed in this section of the MPEP are In re Maucorps, 609 F.2d 481, 203 USPQ 812 (CCPA 1979), which concerns the use of an algorithm to determine the optimal number of visits by a business representative to a client, and Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012), which concerned "the abstract idea of managing a stable value protected life insurance policy by performing calculations and manipulating the results." 
As stated in the preamble of independent claim 1, the claimed method is directed to “a method of managing media replenishment for a media terminal”. In addition, the body of claim 1 recites: “predicting a top-up media amount for the ATM” and “further includes creating the delivery schedule”.  
In other words, claim 1 is directed to a method for calculation for how much additional cash (the “media” is cash) an ATM machine needs to be refilled with, and when. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, claim 1 recites: 
“predicting a top-up media amount for the ATM as the total amount of reusable media subtracted from the amount of media required”, and 
“determining when replenishment of additional media items should be delivered to the media terminal by modifying the delivery schedule”, and 
“increasing the top-up media amount by adjusting for any dispensed media occurring at the ATM during a period of time from when the predicting completed and when the top-up media is to be delivered to the ATM”.
In regards to Step 2B of the Alice/Mayo analysis, claims 1-3 and 6-11 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
As discussed in MPEP § 2106.05(f), the claims 1-3 and 6-11 merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer. 
More specifically, claim 1 recites “mere instructions to implement the abstract idea on a computer”.  For example, claim 1 recites “sending a replacement indication for delivering the additional media items in the top-up media amount based on the delivery schedule.”
None of the dependent claims remedy this defect.  
The amendments to claim 1 recite a few more details about the abstract idea, but the claims remain directed to an abstract idea implemented on a general purpose computer, with an equivalent to the words “apply it”, or mere instructions to implement the abstract idea on a computer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. §103 as being unpatentable over US 2010/0082355 to Folk et al. (“Folk”, Filed Sep. 30, 2008. Published Apr. 1, 2010), in view of US 2016/0093132 A1 to Asada (“Asada”, Eff. Filed Apr. 25, 2013, Published Mar. 31, 2016). 
In regards to claim 1, Folk discloses: 
(Currently Amended) A method of managing media replenishment for a media terminal, the method comprising:

providing executable instructions to a hardware processor of a remote server from a non-transitory computer-readable storage medium causing the hardware processor to perform operations comprising:

calculating an amount of media required for the media terminal by processing a cash management algorithm that utilizes historical media usage for the media terminal event data for the media terminal, 

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

and cost data for the media terminal to provide the amount of media required for the terminal including media cassette amounts needed for each media denomination in each media cassette of the media terminal 

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

and the cash management algorithm provides a delivery schedule for expected replenishment of the media terminal with the amount of media required, 

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

calculating … wherein the remote server is remote from the media terminal over a network;

(See Folk, Fig. 1, and para. [0027]: “Cash handling devices 102, 104, and 106 may communicate with one another or with a financial institution such as bank 130 via communication network 120 in various manners. For example, communications between cash handling devices 102, 104, 106 and bank 130 may use protocols and networks such as TCP/IP, Ethernet, FTP, HTTP, BLUETOOTH, Wi-Fi, ultra wide band (UWB), low power radio frequency (LPRF), radio frequency identification (RFID), infrared communication, IrDA, third-generation (3G) cellular data communications, Global System for Mobile communications (GSM), or other wireless communication networks or the like. Communications network 120 may be directly connected to a financial institution such as bank 130. In another embodiment, communications network 120 may be connected to a second network or series of networks 140 such as the STAR network before being connected to bank 130. According to one or more arrangements, bank 130 may utilize an infrastructure which includes a server 150 having components such as a memory, a processor, a display, and a communication interface.”)

receiving from the media terminal that is an Automated Teller Machine (ATM) an indication of media items present and deposited within the that media terminal that have a condition fulfilling a condition criterion; 

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

The Examiner interprets that the claimed “condition criterion” corresponds to “non-counterfeit”, as disclosed in Folk:

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

adjusting the amount of media required based on the indication of media items that fulfill the condition criterion, 

Folk states in para. [0031] that the “Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the 

instructing a media dispenser integrated into and part of the ATM to 1) add the media items that fulfill the condition for the condition criterion with undispensed media items, 2) produce a total amount of reusable media items within the media terminal, 

(Folk states in [0028]: “FIG. 2 illustrates a simplified diagram of a cash recycler that may be used in accordance with the operating environment of FIG. 1. Cash recycler 200 may include processor 201, memory 203, communication interface 205, scanning unit 207, display 213 and various cartridges 215 and stackers 217 or rolled stored modules (RSMs). Processor 201 may be generally configured to execute computer-readable instructions stored in memory 203 such that, for example, cash recycler 200 may send and receive information to and from a bank (e.g., bank 130 of FIG. 1) using communication interface 205 and via a network (e.g., networks 120 and/or 140 of FIG. 1). Memory 203 may be configured to store a variety of information including the aforementioned computer-readable instructions, funds balance data, reconciliation data, user account information and the like. Additionally, memory 203 may include non-volatile and/or volatile memory. One or more databases may be stored in the memories 108, 112, and 116.”)

(Folk states in [0029]: “Cash recycler 200 may further provide display 213 to present data and/or messages to a user. For example, display 213 may be configured to display a recycler balance, a transaction interface, a current deposit count, security options, transportation options and the like.”)

predicting a top-up media amount for the ATM as the total amount of reusable media subtracted from on the amount of media required, and determining when replenishment of additional media items should be delivered to the media terminal by modifying the delivery schedule, 

(Folk states in para. [0023]: “FIG. 13 is a flowchart illustrating a method for processing a change order request according to one or more aspects described herein.”)

(Folk states in para. [0045]: “Optionally, the currency handling device may receive an acknowledgment of the change order request (e.g., prior to step 530) indicating receipt and providing details such as a time of delivery, an amount being delivered, a carrier service identifier and the like.”)

(Folk states in para. [0057]: “Finally, in step 820, a bank computer 625 may schedule delivery of the funds requested in an automatically generated change order. In one or more configurations, bank computer 625 may automatically schedule delivery of the requested funds according to electronic scheduling information such as the availability of bank employees, the availability of a transport carrier service, and the like.”)

wherein modifying further includes modifying the delivery schedule based in part on remaining media at other ATMs and any other devices in a same geographic area at the ATM where replenishment is needed; and 

(Folk states in para. [0041]: “In at least this way, the cash recycler 200 may use aggregated and compiled historical usage data in determining whether there is a predicted shortage of bills and/or coins of one or more particular denominations. In one or more additional configurations, the multiple cash recyclers may be located in different physical locations and/or geographic regions, such that local and/or regional trends may be taken into account when making predictions. It may be desirable to account for local and/or regional trends in this way because, for example, the rate at which cash is typically withdrawn from one or more cash recyclers may be different in different locations.”)

increasing the top-up media amount by adjusting for any dispensed media occurring at the ATM during a period of time from when the predicting completed and when the top-up media is to be delivered to the ATM;

(Folk states in para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data.”)

The Examiner interprets that this claimed step of “adjusting for any dispensed media” is inherent in Folk’s disclosure of “predicting” a future shortage.

sending a replenishment indication for delivering the additional media items in the top-up media amount based on the delivery schedule.

(Folk states in para. [0003]: “According to some aspects, a process of automatically generating a change order may be performed. A cash handling device may determine an amount of currency available at the device. The cash handling device then may determine whether there is a shortage of currency of one or more denominations. If there is a shortage of currency, the cash handling device may automatically generate a change order to request additional currency from a financial institution.”)

However, while Folk discloses keeping track of the claimed “usable amount … media items within the media dispenser”, under a conservative interpretation of Folk it does not expressly disclose keeping track of the following claimed quantities of fit and unfit notes, by denomination, in the ATM.
In contrast to Folk, Asada expressly discloses these features in paragraphs [0037], [0044], and [0082] (emphasis added):
and 3) determine a total usable amount for the media items within the media dispenser a total usable amount for the media items within the media dispenser …

(See Asada, para. [0037]: “The recognizing and counting unit 55 according to the embodiment recognizes banknotes by, for example, the denomination, the fitness, the face note or back note, the version, the direction, and the authentication of banknotes. The stackers 60a to 60d of the embodiment have openings at their front side. Accordingly, the operator may freely take out the paper sheets from the stackers 60a to 60d.”)

and a total unusable amount comprising media items that are unfit for recirculation; 

The count data includes, for example, the total amount of the paper sheets, the number of paper sheets in each denomination, the number of fit notes, and the number of unfit notes.”)

sending a request to the media terminal for the total usable amount; 

(See Asada, para. [0044]: “The confirmation signal form the operation/display unit 59 is accepted on the condition that the last paper sheet is recognized by the recognizing and counting unit 55. The count data includes, for example, the total amount of the paper sheets, the number of paper sheets in each denomination, the number of fit notes, and the number of unfit notes.”)

receiving the total unusable amount of media comprising an unusable total per denomination of the media from the media terminal; and 

(See Asada, para. [0044]: “The confirmation signal form the operation/display unit 59 is accepted on the condition that the last paper sheet is recognized by the recognizing and counting unit 55. The count data includes, for example, the total amount of the paper sheets, the number of paper sheets in each denomination, the number of fit notes, and the number of unfit notes.”)

receiving a total deposited amount of media comprising a deposited total per denomination of the media from the media terminal; 

(See Asada, para. [0082]: “If the condition that no rejected paper sheet is present in the rejection units 61a and 61b is employed to accept the confirmation signal from the operation/display unit 59, the operator may not be able to input the confirmation signal from the operation/display unit 59 as long as the rejected paper sheets stay in the rejection units 61a and 61b. Therefore, in such an aspect, the number of banknotes in each denomination, actually stacked in the stackers 60a to 60d, may be reliably caused to match the number of banknotes in each denomination recognized by the recognizing and counting unit 55, and the number of paper sheets in each denomination to be deposited may be reliably caused to match the number of paper sheets in each denomination recognized and counted by the recognizing and counting unit 55 and stacked in the storage unit such as the stackers 60a to 60d.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to modify Folk with Asada, because they are in the same art of Automatic Teller Machines, and management of the media in Automatic Teller Machines. 
Also, as stated in Asada’s para. [0005]: “The present invention … provides a paper sheet handling system, which is capable of receiving paper sheets deposited for a new transaction, and receiving transaction data with respect to the new transaction before the handling operations in a handling unit are completed, in order to improve the work efficiency in deposit operations and the like, and a paper sheet handling method for the paper sheet handling system.”

In regards to claim 2, Folk discloses: 
2. (Original) A method according to claim 1, wherein receiving from the media terminal an indication of media items comprises receiving a total amount of media items of the same type.

(See Folk, para. [0003]: “According to some aspects, a process of automatically generating a change order may be performed. A cash handling device may determine an amount of currency available at the device. The cash handling device then may determine whether there is a shortage of currency of one or more denominations. If there is a shortage of currency, the cash handling device may automatically generate a change order to request additional currency from a financial institution.”)

In regards to claim 3, Folk discloses: 
3. (Original) A method according to claim 2, wherein the media items comprise currency and the same type comprises a denomination of that currency.

(See Folk, para. [0003]: “According to some aspects, a process of automatically generating a change order may be performed. A cash handling device may determine an amount of currency available at the device. The cash handling device then may determine whether there is a shortage of currency of one or more denominations. If there is a shortage of currency, the cash handling device may automatically generate a change order to request additional currency from a financial institution.”)

In regards to claims 4 and 5, they have been cancelled. 
In regards to claim 6, Folk discloses:
6. (Original) A method according to claim 1, wherein the condition criterion comprises the media item having a satisfactory condition.

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

In regards to claim 7, Folk discloses: 
7. (Original) A method according to claim 6, wherein the satisfactory condition comprises the media item having at least a defined minimum physical condition.

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)



In regards to claim 8, Folk discloses: 
8. (Original) A method according to claim 6, wherein the condition criterion comprises the media item having an unsatisfactory condition.

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

In regards to claim 9, Folk discloses: 
9. (Original) A method according to claim 8, wherein the unsatisfactory condition comprises the media item not having at least a defined minimum physical condition.

(See Folk, para. [0031]: “Scanning unit 207 may be configured to scan each bill or currency that is inserted into recycler 200. Scanning unit 207 may be configured to detect defects, counterfeits, denomination, type of currency (e.g., which country the currency originates from) and the like. Scanning unit 207 may further be configured to refuse money (either through input slot 209 or withdrawal slot 211) if it cannot be properly recognized or if the currency is deemed to be counterfeit. Scanning unit 207 may send such data to processor 201 which may, in turn, save the data in memory 203.”)

In regards to claim 10, Folk discloses the following: 
10. (Original) A method according to claim 1, wherein adjusting the calculated amount of media required based on the indication of media items that fulfill the condition criterion comprises subtracting the indication of media items from the calculated amount of media where the media items have a satisfactory condition.

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

(See Folk, para. [0038]: “FIG. 5 illustrates a method of automatically generating a change order according to one or more aspects described herein. Change orders generally refer to requests for funds and may include replenishment of funds, exchange of denominations and the like. In step 501, a cash recycler (e.g., recycler 200 of FIG. 2) may determine the number of bills or coins currently stored or available.”)




In regards to claim 11, Folk discloses: 
11. (Currently Amended) A method according to claim 1, wherein the providing the executable instruction to the hardware further causes the hardware processor to perform additional operations comprising:
receiving an indication of the undispensed media remaining in the media terminal; and 
deducting the indication of undispensed media remaining in the media terminal from the calculated amount of media required.

(See Folk, para. [0004]: “In one or more configurations, the cash handling device may not only determine whether there is currently a shortage of currency of one or more particular denominations, but also whether there is a predicted shortage of currency of one or more particular denominations. Determining whether there is a predicted shortage of currency of one or more denominations may involve analyzing historical usage data, producing a linear or other regression and/or trend line, and comparing the linear or other regression and/or trend line to local usage data. Other data that may be used in predicting needs may include intervals between carrier runs if a predefined schedule exists or a frequency limit of replenishment in view of transportation costs.”)

(See Folk, para. [0038]: “FIG. 5 illustrates a method of automatically generating a change order according to one or more aspects described herein. Change orders generally refer to requests for funds and may include replenishment of funds, exchange of denominations and the like. In step 501, a cash recycler (e.g., recycler 200 of FIG. 2) may determine the number of bills or coins currently stored or available.”)

RESPONSE TO ARGUMENTS
Re: Claim Rejections - 35 USC § 101
In regards to the 35 USC § 101 rejection, the Examiner respectfully disagrees with the Applicant’s arguments.  
As argued by the Applicant, amended claim 1 has been amended to be performed in a tangible device (remote server) and is directed to managing a media level of a tangible asset (cash) for a tangible machine (ATM) that dispenses the cash. 
As argued by the Applicant, amended claim 1 recites a specific application for which cash levels are managed, which improves the capabilities of a remote server during management of the ATM over a network connection. As argued by the Applicant,  the claims represents an improvement in technology and at least a practical application of the alleged abstract idea.
The Examiner disagrees. The management of cash levels in Automatic Teller Machines (ATMs) is an improvement in a business method, not an improvement in ATM technology per se.
Moreover, the improvement in a business method is performed in a general purpose computer.
The rejection cited the following steps in claim 1 as being directed to an abstract idea, and being so broad as to impose no meaningful limit on the abstract idea, such that the claim is not more than a drafting effort designed to monopolize the abstract idea: 
“predicting a top-up media amount for the ATM as the total amount of reusable media subtracted from the amount of media required”, and 
“determining when replenishment of additional media items should be delivered to the media terminal by modifying the delivery schedule”, and 
“increasing the top-up media amount by adjusting for any dispensed media occurring at the ATM during a period of time from when the predicting completed and when the top-up media is to be delivered to the ATM”.
In the response the Applicant argued that the 35 USC § 101 rejection should be withdrawn, because independent claim 1 has been otherwise amended, and that the claims are directed to a “technological improvement” in the field of “media replenishment”.  
In regards to the amendment, it does not pertain to the cited steps of claim 1, and in the Examiner’s opinion, does not recite “substantially more” than the abstract idea. 
In regards to the argument that the claims are directed to a “technological improvement” in the field of “media replenishment”, the Examiner holds that replenishing media in Automated Teller Machines is a business activity, not a technological device or method. 
Therefore, the 35 USC § 101 rejection is maintained. 

Re: Claim Rejections - 35 USC § 103
Applicant's amendments to independent claim 1 have necessitated the new 35 USC § 103 grounds of rejection presented in this Office action.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0069769 A1 to Kobayashi et al. (“Kobayashi”, Eff. Filed Feb. 20, 2012.  Published Mar. 13, 2014). 

See Kobayashi, para. [0055]: “Further, the recognition unit 240a is configured to recognize a denomination, an authenticity, a fitness (fit note/unfit note), an version and so on of a banknote that is not a reject banknote. The fit note and the unfit note are banknotes whose denomination 

See also Kobayashi, para. [0064]: “The memory 270a includes various programs for controlling the cash accounting apparatus 22, a ORM or a HDD storing data, and a RAM serving as a program loading area or a working area when a program is executed, and so on. Further, the memory 270a is configured to store information (a denomination, an amount and so on) of a banknote stored in the storing unit 250a and the collecting unit 255a. Furthermore, the memory 270a is configured to store contents of a process having performed by the banknote accounting apparatus 22 (date and time, a process type, a banknote transport destination, a denomination of a processed banknote, quantities of a fit note(s) and an unfit note(s), an operator's ID, etc.). When the storing unit 250a is a storing unit of a tape reeling type, the memory 270a is configured to store a storing order of banknotes stored in the storing unit 250a and information such as a denomination, a fitness and so on of each of the banknotes.”

See also US 2005/0207634 A1 to Jones et al. (“Jones”, Eff. Filed Mar. 11, 1997.  Published Sep. 2 2005)

See Jones, para. [0204]: “Using the above sensing and correlation approach, the CPU 930 is programmed to count the number of bills belonging to a particular currency denomination as part of a given set of bills that have been scanned for a given scan batch, and to determine the aggregate total of the currency amount represented by the bills scanned during a scan batch. The CPU 930 is also linked to an output unit 936 (FIG. 4a) which is adapted to provide a display of the number of bills counted, the breakdown of the bills in terms of currency denomination, and the aggregate total of the currency value represented by counted bills. The output unit 936 can also be adapted to provide a print-out of the displayed information in a desired format.”

See also Jones, para. [0230]: “For example, the unit may be designed to count the number of each specific bill-types identified and to tabulate the total amount of currency counted for each of a plurality of currency systems. For example, a stack of bills could be placed in the bill accepting station 912 of FIG. 4 a, and the output unit 936 of FIG. 4 a may indicate that a total of 370 British pounds and 650 German marks were counted. Alternatively, the output from scanning the same batch of bills may provide more detailed information about the specific denominations counted, for example one 100 £ bill, five 50 £ bills, and one 20 £bill and thirteen 50 deutsche mark bills.”

See also US 2007/0122023 to Jenrick et al. (“Jenrick”, Effective filing date Oct. 5, 2005, and Publication date May 31, 2007).

See Jenrick, para. [0027]: “Fit currency is generally defined by the Federal Reserve as a bill (note) that is suitable for continued circulation and is sufficiently clean to allow its genuineness and denomination to be readily ascertained. Likewise, unfit currency is generally defined by the Federal Reserve to be a bill (note) that is not suitable for further circulation because of its physical condition, such as being torn, dirty, limp, worn or defaced.”

See also Jenrick, para. [0028]: “For example, the Federal Reserve has currently stated that a U.S. bill is considered unfit for redistribution if it has a length less than 151 mm (with greater than 

See also Jenrick, para. [0029]: “The Federal Reserve further considers a U.S. bill to be unfit for redistribution if it has one or more missing corners greater than 72 mm2, missing corners with a minimum area of 26 mm2 and a minimum horizontal or vertical dimension of 5 mm, at least one folded corner >182 mm2, 4 folded corners regardless of area, or folded corners with a minimum area of 26 mm2 and a minimum horizontal or vertical dimension of 5 mm. A U.S. bill is also considered unfit for redistribution if it has a tape length greater than 9 mm, with a minimum thickness of 0.05 mm along the long dimension of the note.”

See Jenrick, para. [0030]: “A fitness detector 30 may therefore be adapted to detect any number of predetermined conditions of the bill including, but not limited to, thickness, limpness, dirtiness, holes, tears, tape, staples, graffiti, ink wear, torn corners, folded corners, paper clips and/or other criteria for making a determination concerning the bill, as generally noted below.”

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

May 2, 2021